Citation Nr: 1113815	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  03-29 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than December 27, 2001 for the grant of a 100 percent evaluation for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Regional Office (RO) that assigned a 100 percent evaluation for PTSD, effective December 27, 2001.  The Veteran disagreed with the effective date of the award.  This case was before the Board in February 2005, and again in November 2006, and was remanded to obtain additional evidence and to ensure due process, respectively.  By decision dated April 2007, the Board denied the Veteran's claim for an earlier effective date.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated July 2008, granted a Joint Motion for Remand (Joint Motion).  In August 2009, the Board remanded the claim in an attempt to procure treatment records from Jersey City Vet Center as directed by the Joint Motion.  The matter is once again before the Board.  

In March 2004, the Veteran testified during a hearing before a Veterans Law Judge at the RO (Travel Board hearing); a transcript of that hearing is of record.  In October 2006, the Veteran was notified that the Veterans Law Judge who conducted his March 2004 hearing was no longer employed by the Board, and advised him of the opportunity to provide testimony before a current Veterans Law Judge with the Board.  In January 2007, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  A March 1982 rating decision, granted service connection for PTSD and assigned a 10 percent rating, effective April 24, 1981; a November 1982 rating decision increased the rating to 30 percent disabling, effective April 24, 1981.

2.  Rating decisions in January 1985, September 1986, October 1988, February 1991, and July 1993 confirmed and continued the 30 percent rating for PTSD.  The Veteran was notified of each of these decisions, but did not appeal and the decisions became final.  

3.  On December 27, 2001, the RO received a claim of entitlement to an increased rating for the Veteran's service- connected PTSD.

4.  Prior to December 27, 2001, there was no unadjudicated claim, informal claim or intent to file a claim of entitlement to an increased rating for PTSD.

5.  In a November 2002 rating decision, the RO increased the rating for the Veteran's service-connected PTSD from 30 to 100 percent disabling; effective December 27, 2001.

6.  Beginning January 19, 2001, it is factually ascertainable that the veteran's PTSD increased in severity. 


CONCLUSION OF LAW

The criteria for an effective date of January 19, 2001, but not earlier, for the grant of a 100 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, in June 2002, March 2005, and August 2005 correspondence, the Veteran was asked to submit certain information, and was informed of his and VA's respective responsibilities concerning obtaining evidence to substantiate his claim. In June 2002, he was notified of the type of information and evidence necessary to support his increased rating claim.  In March 2005 and March 2006 letters he was notified of the type of evidence necessary for an earlier effective date claim.  The claim was subsequently readjudicated in June 2006 and March 2010 supplemental statements of the case.  Regardless, the Veteran's claim arises from his disagreement with the effective date and rating assigned following the grant of an increased rating for his PTSD. Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO/Appeals Management Center (AMC) has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Specifically, the RO/AMC obtained VA and private treatment records.  Furthermore, the RO/AMC obtained available treatment records from East Orange VA Medical Center and notified the Veteran in August 2005 that VA was unable to retrieve records prior to June 2001.  In January 2010, the AMC received records from Jersey City Vet Center in compliance with the Board's August 2009 and the Court's July 2008 remand instruction.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO/AMC did not afford the Veteran a VA examination in support of his claim because evidence of the Veteran's current medical state is not pertinent to the claim on appeal.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Criteria & Analysis

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable." Id. at 521.

Also, with regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed, receipt of a VA hospitalization report, a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.157 provides that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination will be accepted as a claim when such reports relate to examination or treatment for which service connection has previously been established or when a claim specifying the benefit sought is received within one year.

If a decision by the RO goes unappealed, such is final.  A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of this part.  The Veteran has not alleged CUE in any previous decision.

The Veteran contends that his 100 percent disability rating for PTSD should be retroactive to the April 1981 date when he was first diagnosed and rated for PTSD or in the alternative, within one year of his claim for an increased rating for PTSD.

Historically, by a November 1967 rating decision, the RO granted service connection and assigned a 0 percent rating for a nervous condition, effective August 25, 1966 to June 18, 1967, and a 10 percent rating from June 19, 1967.  In a June 1969 rating decision, the RO terminated disability benefits for the service-connected nervous condition due to the Veteran's failure to report to a review VA examination.

By a March 1982 rating decision, the RO reopened the Veteran's claim for an increased rating, and recharacterized the service-connected nervous condition to reflect the current diagnosis of PTSD, assigning a 10 percent rating, effective April 24, 1981.  In a November 1982 rating decision, the RO granted an increase to 30 percent for PTSD, effective April 24, 1981.

Subsequent rating decisions in January 1985, September 1986, October 1988, February 1991, and July 1993 confirmed and continued the 30 percent rating for PTSD.  The veteran was notified of each of these decisions, but did not appeal and the decisions became final.  See 38U.S.C.A. § 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.  There were no unadjudicated claims for an increased rating for PTSD.

On December 27, 2001, the RO received a letter from the Veteran's representative, requesting, among other things, an increased rating for PTSD because the Veteran's psychiatric condition had increased in severity.  By a November 2002 rating decision, the RO increased the disability rating for the Veteran's PTSD from 30 to 100 percent disabling, effective December 27, 2001, date of receipt of claim.   

Between July 1993, and December 27, 2001, there were no formal claims for increased disability benefits for PTSD submitted.  Similarly, there are no communications from the Veteran between July 1993 and December 27, 2001, which can be interpreted as an informal claim for an increased rating in his PTSD. 38 C.F.R. § 3.155(a).  Moreover, neither the Veteran nor his representative contend, that a claim for an increased rating for PTSD was filed any earlier than December 27, 2001.

Thus, since the earliest date of a claim for an increased rating for PTSD was December 27, 2001, pursuant to 38 C.F.R. § 3.400(o)(2), the issue becomes whether it was factually ascertainable that the veteran 's PTSD was 100% disabling in the one-year period prior to December 27, 2001.  The evidence in this regard includes records obtained, as part of the Board's August 2009 and the Court's July 2008 remand requests, from Jersey City Vet Center that did not document the Veteran's symptoms, but rather outlined the nature and purpose of his individual counseling services for post traumatic stress neurosis.  Also, these records were dated long before December 27, 2001 (from 1981 to 1985)

Private medical records dated from April 1996 to January 2001 from Alan Echikson, M.D., were silent for any psychiatric evaluation or treatment.

A record from Saint Barnabas Medical Center dated January 19, 2001 reflected that the Veteran was admitted with complaints of shortness of breath and confusion.  It was noted that he awoke in the middle of the night and went to the bathroom when he started to scream that he could not breathe.  He had seemed confused and was constantly discussing war experiences.  On admission, he was quite lethargic, but alert and oriented.  The impression was possible panic-like episode.  His regular physician, Dr. Echikson, authored the discharge record on January 21, 2001.  He indicated that when the Veteran became short of breath he was hallucinating and recalling episodes from his past war experiences in Vietnam.  Dr. Echikson noted that "unbeknownst to me, the [Veteran] has been treated for what is called post traumatic stress disorder."  He opined that the most likely diagnosis was panic attacks.

A July 2001 treatment record from East Orange VA Medical Center (VAMC) noted that the Veteran had a long history of PTSD with self inflicted injuries, including a broken nose.  He had been injured to the point of passing out on several occasions.  He reported flashbacks and mild depression with social withdrawal.  He stated that his PTSD had caused him difficulties with holding jobs.  The assessment was PTSD/depression that was symptomatic.  

The Board notes that the specific reasons and bases for the grant of the 100 percent rating, as stated by the RO in the November 25, 2002 rating decision, were that at the June 2002 VA examination, the Veteran stated that he had a history of auditory hallucinations of voices.  His thought content was remarkable for paranoia.  His insight and judgment were below average and his Global Assessment of Functioning score was estimated to be 30.  The RO determined that the severity of these symptoms was commensurate with total occupational impairment, warranting a 100 percent disability rating.  Because the basis for the increased rating is similar to the findings beginning with the January 19, 2001 hospitalization record from Saint Barnabas Medical Center as well as treatment records from that time and prior to December 27, 2001, the Board concludes that there was a factually ascertainable increase in the severity of the Veteran's PTSD as of January 19, 2001, when he was hospitalized for shortness of breath, confusion, and hallucinations and found to be lethargic.  Subsequent treatment records beginning in July 2001 further supported that the Veteran had occupational and social impairment with a danger of hurting himself, flashbacks, and disorientation.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD, a 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; disorientation to time or place.  

The remaining question before the Board is therefore whether an effective date earlier than January 19, 2001, may be assigned.  

Other treatment records associated with the claims file are of no benefit to the Veteran's earlier effective date claim as they reflect treatment after the effective date.  A January 2002 record indicated that that this was the Veteran's first contact for treatment at the Newark Vet Center.  A May 2004 Newark Vet Center case closing record reflected that the Veteran was initially seen in January 2002 and received individual psychotherapy for issues associated with PTSD until March 2004.

Also, although the Veteran testified at his March 2004 Board hearing, that he had been receiving treatment at the East Orange VAMC "off and on" since the 1970's, and at his January 2007 Board hearing, he testified that he received treatment for his PTSD within the year prior to the date he filed his claim for an increased rating, there was no indication that the Veteran was treated for his PTSD between December 2000 and his hospitalization in January 2001.  A May 2001 treatment record from East Orange VAMC noted that the Veteran wanted to return to the mental health clinic (MHC) for care of his PTSD, which suggested that he had not recently been treated for his PTSD at that facility.  

Therefore, the Veteran is entitled to an effective date of January 19, 2001, and no earlier, or the grant of a 100 percent disability rating for PTSD as the evidence of record reflects that January 19, 2001 is the earliest date that the increased rating was factually ascertainable and the Veteran's claim for an increase was received within one year.  See 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2); see also Hazan, supra.; Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12- 98, 63 Fed. Reg. 56705 (1998).

All reasonable doubt has been resolved in favor of the Veteran in making this decision. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date of January 19, 2001, for the grant of a 100 percent disability rating for PTSD, is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


